ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 6/15/21 wherein claims 2-4, 6, 8-16, 18-27, 29-31, 33-37, 40-42, 44-50, 53-55, and 57-63 were canceled.  In addition, the Examiner acknowledges the amendment filed 3/15/21 wherein the claims and specification were amended.
	Note(s):  Claims 1, 5, 7, 17, 28, 32, 38, 39, 43, 51, 52, 56, and 64-67 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/21 has been entered.
 
RESPONSE TO APPLICANT’S ARGUMENTS/AMENDMENT
The Applicant's arguments and/or amendment filed 6/15/21 and 3/15/21 to the rejection of claims 1, 5, 7, 17, 28, 32, 38, 39, 43, 51, 52, 56, and 64-67 made by the Examiner under 35 USC 112 and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons or record and those set forth below.
Double Patenting Rejections
I.	All outstanding double rejections, except the following, are WITHDRAWN because Applicant amended the claims to overcome the rejections.
II.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 7, 17, 28, 32, 38, 39, 43, 51, 52, 56, and 64-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,406,251. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to radiolabeled PD-L1 imaging agents.  The claims differ in that those of the instant invention disclose that imaging occurs at a specific time period and dosage whereas the patented invention is not limed to administering a specific dosage or performing imaging at designated times.  However, the skilled artisan would recognize that if one is administering overlapping compositions of imaging tumors/cancers, then the substances will behave the same (see MPEP 2112.01).  While the patented invention is directed to imaging agents and the instant disclosed administering the imaging agent to a subject and taking a scan, the end result is the same, the imaging agent is administered and one or more images are obtained.  Hence, the inventions disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the patented invention does not disclose the specific radioactive dosages and time frames cited in the instant invention.  Also, it is asserted that the patented claims are directed to a composition, not a method.
EXAMINER’S RESPONSE
	All of Applicant’s arguments were considered, but deemed non-persuasive for the reasons of record and those set forth below.  First, while the instant invention is directed to a method of imaging (visualizing), the patented invention is directed to compositions that not only contain the designated sequences of the instant invention, but in the patented invention sets forth the intended use of the composition which is consistent with the instant invention.  Thus, the substances used in the inventions are the same compositions (both sets of claims are directed to fibronectin (10Fn3) containing compositions) that are used in methods of visualization/detection.  If the claims are directed to compositions used in a visualization/detection procedure, it is inherent that they would be used in a method of imaging (e.g., see claims 16-35 of the patented invention). 
Secondly, the patented invention is not limited to any particular dosage; however, it is obvious that one would administer an effective dosage for a designated time for the desired purpose (visualization).  Also, since it is recognized in the art that dosage and regiment of pharmaceuticals are dependent upon age, condition being treated/targeted, weight, severity of illness, and sex of the subject, it would have been obvious to a skilled artisan to optimize the dosage and time to obtain the most effective dosage and time for a subject of interest (see Olive, US 2018/0071413, page 6, paragraphs [0073], [0076] and [0083]; page 7, paragraphs [0084], [0091] – [0096]; and [0100]; pages 8-9, paragraphs [0124] – [0131]; page 10, paragraphs [0145] – [0146])  which was cited in the office action mailed 7/24/20).  Furthermore, in column 43, line 1 – column 44, line 3, especially, columns 43-44, bridging paragraph), it is disclosed that the dosage amount is usually in the range of 3.7 MBq to 3.7 GBq, preferably 18 MBq to 740 MBq which encompasses the 100-333 MBq range set forth in the instant invention.  
In regards to the time frame, it would have been obvious to a skilled artisan that if one is administering an effective dose of the composition for imaging purposes that depending upon the dosage, one would wait the appropriate time for the composition to reach the target.  As a result, one would be able to calculate/optimize the time the images should be obtained without undue experimentation using techniques well known in the art as set forth, for example, in Olive, US 2018/0071413.  Thus, the rejection is still deemed proper.

112 Second Paragraph Rejections
	All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

Essential Steps Are Missing
The 112 second paragraph (essential steps are missing) rejection is WITHDRAWN because Applicant amended the claim to overcome the rejection.
112 Fourth Paragraph Rejections
	The outstanding 112 fourth paragraph rejections are WITHDRAWN.

NEW GROUNDS OF REJECTIONS
Written Description Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7, 17, 28, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to prosthetic groups other than 
    PNG
    media_image1.png
    103
    255
    media_image1.png
    Greyscale
 wherein x = 1-8 and 
    PNG
    media_image2.png
    109
    224
    media_image2.png
    Greyscale
 .  In addition, the instant application does not sufficiently describe the invention as it relates to PD-1/PD-L1 antagonist that are compatible with the instant invention other than nivolumab (Opdivo®), pembrolizumab (Keytruda®), and atezolizumab (Tecentriq®).  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

Essential Steps Are Missing
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  (1) those that are directed to visualizing PD-L1 protein using background data; (2) those wherein one uses the background data to determine whether or not a subject will respond to treatment; and (3) evaluating treatment parameters to determine which PD-1 or PD-L1 antagonist to use.

COMMENTS/NOTES
The full scope of claims of the pending claims was examined.

It should be noted that no prior art is cited against the instant invention.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious programmed death ligands as set forth in independent claim 1.  The closest art is Applicant’s own work (US Patent No. 10,406,251) which is cited in the double patenting rejection above.

14.	In claim 52, the abbreviation ‘BFC’ should be on the same line in the structure appearing in line 4 of the claim.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        July 29, 2021